Citation Nr: 0413598	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-25 367	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service-connection for a cervical spine 
disorder.



REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney at 
Law



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1977 to August 1978.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona. 


REMAND

In his VA Form 9 (Appeal to the Board) dated in July 2003, 
the veteran indicated that he desired a hearing before a 
Member of the Board at the RO.  A hearing was scheduled for 
late January 2004.  In early January 2004, the veteran 
indicated that instead he wished to have a videoconference 
hearing.  Inasmuch as videoconference hearings are scheduled 
by the RO, the case must be remanded for this purpose.  

In light of the foregoing, the case is remanded to the RO for 
the following:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge sitting in Washington, DC.    

Thereafter, the case should be returned to the Board for 
further appellate review in accordance with established 
appellate procedures.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


